Scott, J. (dissenting):
It is well at the outset to define the precise theory upon which the plaintiff sues, and upon which she must succeed, if she can succeed at all. She does not claim any right to a reconveyance under her marriage contract, nor under the laws of France where her marriage took place. This seems-to differentiate the present case from Matter of Majot (199 N. Y. 29) upon which defendant much relies. In that case the parties having been married in France, without written contract, removed to this State where the husband acquired real and personal property. The question arose as to the imposition of the transfer tax, after his death. His widow claimed that one-half of the property did not pass under the intestate laws of this State, but belonged to her by virtue of the community or partnership existing between herself and her husband by the law of France, the matrimonial domicile, and had been, hers from the date of marriage, or the date of acquisition subsequent to.the marriage. Her claim thus was that the law of France operated directly upon the property, so as to Vest title to one-half of it in her. Ho such claim is made by the plaintiff in the present case. She -does not claim that the laws of Switzerland, or the divorce itself ■ operated directly upon the real estate in the State so as to revest the title to her.. Her' claim is that, under the laws cited in the complaint, the divorce granted in Geneva by a court, the jurisdiction of which is admitted, is a judgment in personam which, among other things, imposed upon the husband an obligation, sometimes called a quasi contract, to reconvey to her what she had given to him during the existence of the marriage. We see no reason why such an obligation may not be enforced by the courts of this State by means of a divorce for specific perform*834anee.If such a decree were made and carried out the title to the property would he revested in plaintiff by means of the deed executed in accordance with the laws of this State. If two parties executed a proper contract in a foreign country for the sale of real property in this State we should find no difficulty in specifically enforcing it merely because it had been executed abroad, and this case does not differ in principle from that except that here the obligation to convey rests upon a judicial decree. ' It is perfectly clear, and the plaintiff does not contend to the contrary, that neither the laws of Switzerland nor the decree of its court operate directly upon the title to real property in this State.. They can, however, create an obligation which'may be enforced here, if jurisdiction of the defendant be obtained, just as any other decree of a • foreign court may be enforced. It is well settled that the transfer of title to real property is governed by the law of its situs, and that the decree of a foreign State cannot act directly upon it, yet the courts of a foreign State may make its decree-respecting the title to property in another State effectual through the coercion of the defendant, as, for instance, by compelling a deed to be executed or canceled in behalf of the party. (Carpenter v. Strange, 141 U. S. 87, 105; Fall v. Eastin, 215 id. 1.) The principle for which plaintiff contends is but the con-verse of the rule laid down in these cases. In Fall v. Eastin Mr. Justice Holmes distinctly asserts the principle. The question at issue was as to the effect of a decree of a court of the State of Washington upon real property situated in the State of Nebraska. Mr. justice Holmes said: “As between the parties to it that decree established in Washington a personal obligation of the husband to convey to his former wife. A personal obligation goes with the person. If the husband had made a contract, valid -by the law of Washington, to. do the same thing, I think there is no doubt that the contract would have been binding in Nebraska. * * * So I conceive that a Washington decree for the specific performance of such a contract would be entitled to full faith and credit as between the parties in Nebraska.” In my opinion the present complaint sets forth a legal obligation on the part of the defendant to reconvey to plaintiff, which it is the *835right and duty of this court to enforce by a decree for specific performance.
The order appealed from should be affirmed, with costs.
Miller, J., concurred.
Judgment reversed, with costs, and demurrer sustained, with costs, with leave to plaintiff to amend on payment of costs.